Citation Nr: 0820864	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  03-17 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to service connection for the residuals of dental 
trauma (to tooth #14) for the purpose of obtaining VA 
outpatient dental treatment.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1959 to July 1962.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an April 2003 rating 
decision of the Houston, Texas Department of Veterans Affairs 
(VA) Regional Office (RO).  In October 2006 the case was 
remanded for additional development.  


FINDINGS OF FACT

The veteran is not shown to have sustained dental trauma to 
tooth #14 in service.


CONCLUSION OF LAW

Service connection for residuals of dental trauma to tooth 
#14 for the purpose of obtaining VA outpatient dental 
treatment is not warranted.  38 U.S.C.A. § 1131 (2002); 
38 C.F.R. §§ 3.381, 17.161 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that the veteran was not advised of VA's 
duties to notify and assist in the development of his claim 
prior to its initial adjudication.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  Although a February 2003 
letter explained what evidence was needed to substantiate a 
claim for direct service connection, it was not specific to 
his claim for dental disability.  A November 2006 letter 
explained the evidence necessary to substantiate the 
veteran's dental disability claim, the evidence VA was 
responsible for providing, the evidence he was responsible 
for providing, and advised him to submit any evidence or 
provide any information he had regarding his claim.  In 
compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), it also informed him of disability rating and 
effective date criteria.  He has had ample opportunity to 
respond/supplement the record, and is not prejudiced by any 
technical notice deficiency (including in timing) that 
occurred earlier in the process (nor has it been alleged 
otherwise).  The claim was readjudicated after all critical 
notice was issued, and development sought by the Board was 
completed.  See October 2007 Supplemental Statement of the 
Case.

The veteran's service medical and dental records are 
associated with his claims file, and pertinent treatment 
records have been secured.  The RO arranged for a VA 
examination in March 2006.  The veteran has not identified 
any pertinent evidence that remains outstanding.  VA's duty 
to assist is met.  Accordingly, the Board will address the 
merits of the claim.




B.	Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection also may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

In a claim of service connection for residuals of dental 
trauma, a determination must be made as to each 
noncompensable service-connected dental condition, as to 
whether it was due to combat wounds or other service trauma.  
38 C.F.R. § 3.381(b).  The significance of finding a dental 
condition is due to service trauma is that a veteran will be 
eligible for VA outpatient dental treatment without being 
subject to the usual restrictions of a timely application and 
one-time treatment.  38 C.F.R. § 17.161(c).  

Initially, the Board notes that it has reviewed all of the 
evidence in the veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

The veteran alleges that he sustained dental trauma to tooth 
#14 while in service.  Specifically, he claims that during 
basic training at Ft. Hood, Texas, he injured his chin, neck, 
jaw, and broke tooth #14 when he dove off a diving board, 
landing at the same time as another soldier who came up from 
underneath, causing him to strike his chin on the top of the 
soldier's head.  The veteran alleges further that the 
subsequent extraction of tooth #14 in October 1959 was a 
result of this accident, and notes that tooth #14 was never 
replaced.  In support of his claim, the veteran submitted a 
statement from S.A.S., a fellow serviceman, who states he 
witnessed the diving board incident and provides his own 
account of the accident.
The veteran's service medical and dental records document 
that in October 1959, X-rays showed that he had "[malignant 
occlusion of tooth] #14, and that the tooth was extracted 
because it was carious and nonrestorable.  In November 1959, 
a Caldwell-Luc operation was performed after it was 
discovered that the root of tooth #14 had fallen into the 
veteran's left maxillary atrium during the October 1959 
surgical removal of that tooth.  [Notably, residuals of this 
procedure are already service-connected.]  The veteran's 
service medical and dental records are silent for any 
complaints, findings, treatment, or diagnosis relating the 
removal of tooth #14 to a diving pool incident in service.  

On March 2006 VA examination, the veteran reported that he 
was involved in a diving accident during basic training, but 
did not report the accident immediately because he was afraid 
of being recycled.  It was not until his next assignment that 
his tooth #14 was found to be fractured and removed.  He 
complained of sensitivity in the area where tooth #14 was 
removed, and reported that a bridge was placed from teeth #s 
13 to 15 to replace his missing tooth.  The examiner found 
that the veteran had a Caldwell-Luc to retrieve a root 
displaced into his left maxillary antrum during extraction of 
tooth #14 for nonrestorable dental caries.  After reviewing 
the record, including the notes of that procedure, he opined 
that the record did not reflect any trauma to the area of 
tooth #14, and that the tooth was removed due to 
nonrestorable dental caries.  

Service connection may be established for individual teeth 
that are found to be the result of dental trauma in service.  
Upon review of the record, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran sustained trauma to tooth #14 in service.  He has 
alleged that he was involved in a diving accident during 
basic training, and has provided supportive evidence 
regarding a diving incident in the form of a statement from a 
fellow serviceman.  The Board no reason to dispute that such 
an incident may have occurred.  However, regardless of 
whether a diving accident actually occurred, the record 
clearly establishes that the removal of tooth #14 was not due 
to such traumatic event, but was due to nonrestorable dental 
caries.  

The preponderance of the evidence is against a finding that 
the veteran's tooth #14 removal in service was due to dental 
trauma he sustained in service.  Consequently, service 
connection for the residuals of dental trauma to tooth #14, 
for the purpose of obtaining VA outpatient dental treatment 
must be denied.


ORDER

Service connection for the residuals of dental trauma to 
tooth #14, for the purpose of obtaining dental treatment is 
denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


